DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7-11, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US-0376904) in view of Zhang-he (CN-104620780).

Referring to claims 1, 7, 14, 18. Phillips discloses a “Machine For Assorting Fruit”. See Figs. 1-4 and respective portions of the specification. Phillips further discloses a table for sorting a supply of agricultural products, comprising: legs (See Fig. 1, 4); a deck  supported on the legs, the deck including: a loading end (near 2); a terminal end opposite the loading end; and a grate (3) extending between the loading end and the terminal end and defining grate openings; wherein the grate supports agricultural products within the supply that are larger than the grate openings and agricultural products within the supply that are smaller than the grate openings pass through the grate through the grate openings. Phillips further discloses a tray assembly (2) mounted to the loading end of the deck. Likewise, Phillips discloses receiving bins/sacks below the deck. Phillips doesn’t disclose a vibration generator mounted to the deck and configured to vibrate the deck or wherein the legs are height adjustable. Zhang-he et al (herein “Zhang-he”) discloses “A separating device of castor combine harvester”. See Figs. 1-11 and respective portions of the specification. Zhang-he further discloses a sorting table, comprising:  legs (near 1); a deck supported on the legs, the deck including: a loading end (near 2); a terminal end opposite the loading end; and a grate (4) extending between the loading end and the terminal end and defining grate openings; a vibration generator (23) and a motor (22) mounted to the deck and configured to vibrate the deck; wherein the vibration generator vibrating the deck causes the supply of agricultural products to move across the deck over the grate. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (vibration generator) with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art.     
Moreover, the variation of height adjustable legs is predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Phillips as is well known in the art.

	Referring to claims 8-11. Phillips discloses the apparatus as described above in detail. Phillips doesn’t disclose wherein the tray assembly is pivotally mounted to the deck, the tray assembly configured to maintain a selected downward slope relative to the deck, or a strut extending between from the legs to the tray to support the tray. It would have been obvious to one with ordinary skill in the art to modify the base reference to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (pivoting means/strut) with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art.     
Moreover, these variations (pivotable loading tray and gas strut) are predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Phillips as is well known in the art. 

Claim(s) 1-3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US-0376904) in view of Zhang-he (CN-104620780) and in further view of Tisbo et al (US-5887878). 

Referring to claims 1-3, 17. Phillips discloses a “Machine For Assorting Fruit”. See Figs. 1-4 and respective portions of the specification. Phillips further discloses a table for sorting a supply of agricultural products, comprising: legs (See Fig. 1, 4); a deck  supported on the legs, the deck including: a loading end (near 2); a terminal end opposite the loading end; and a grate (3) extending between the loading end and the terminal end and defining grate openings; wherein the grate supports agricultural products within the supply that are larger than the grate openings and agricultural products within the supply that are smaller than the grate openings pass through the grate through the grate openings. Phillips further discloses a tray assembly (2) mounted to the loading end of the deck. Likewise, Phillips discloses receiving bins/sacks below the deck. Phillips doesn’t disclose a shelf mounted on the legs,  a bin supported on the shelf or wherein the legs include casters. Zhang-he et al (herein “Zhang-he”) discloses “A separating device of castor combine harvester”. See Figs. 1-11 and respective portions of the specification. Zhang-he further discloses a sorting table, comprising:  legs (near 1); a deck supported on the legs, the deck including: a loading end (near 2); a terminal end opposite the loading end; and a grate (4) extending between the loading end and the terminal end and defining grate openings; a vibration generator (23) and a motor (22) mounted to the deck and configured to vibrate the deck; wherein the vibration generator vibrating the deck causes the supply of agricultural products to move across the deck over the grate. Tisbo et al (herein “Tisbo”) discloses a “Gardening Center”. See Figs. 1-10 and respective portions of the specification. Tisbo further discloses a table for sorting agricultural products, comprising: legs (68); a deck (86) supported on the legs, the deck including a grate (102); and further comprising a shelf (12) mounted to the legs below the deck and a bin (103) supported on the shelf below the grate and legs that include casters (42, 48). It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. 

Claim(s) 1, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US-0376904) in view of Zhang-he (CN-104620780) and in further view of Bateman (US-2015/0204415).

Referring to claims 1, 12-13.  Phillips discloses a “Machine For Assorting Fruit”. See Figs. 1-4 and respective portions of the specification. Phillips further discloses a table for sorting a supply of agricultural products, comprising: legs (See Fig. 1, 4); a deck  supported on the legs, the deck including: a loading end (near 2); a terminal end opposite the loading end; and a grate (3) extending between the loading end and the terminal end and defining grate openings; wherein the grate supports agricultural products within the supply that are larger than the grate openings and agricultural products within the supply that are smaller than the grate openings pass through the grate through the grate openings. Phillips further discloses a tray assembly (2) mounted to the loading end of the deck. Likewise, Phillips discloses receiving bins/sacks below the deck. Zhang-he et al (herein “Zhang-he”) discloses “A separating device of castor combine harvester”. See Figs. 1-11 and respective portions of the specification. Zhang-he further discloses a sorting table, comprising:  legs (near 1); a deck supported on the legs, the deck including: a loading end (near 2); a terminal end opposite the loading end; and a grate (4) extending between the loading end and the terminal end and defining grate openings; a vibration generator (23) and a motor (22) mounted to the deck and configured to vibrate the deck; wherein the vibration generator vibrating the deck causes the supply of agricultural products to move across the deck over the grate. Phillips doesn’t disclose a vibration dampener mounted between the deck and the legs to isolate the legs from vibrations to the deck or wherein the vibration dampeners are comprised of neoprene. Bateman discloses a vibration deck (12), legs (30, near 34) and vibration dampeners (40) to dampen/reduce the vibrations. Bateman further discloses wherein the dampeners are comprised of neoprene (See at least Sect. 0031). It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (vibration dampeners comprised of neoprene) with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. 

Claim(s) 1, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US-0376904) in view of Zhang-he (CN-104620780) and in further view of Burkhard (US-2008/0149539).

Referring to claims 1, 15-16. Phillips discloses a “Machine For Assorting Fruit”. See Figs. 1-4 and respective portions of the specification. Phillips further discloses a table for sorting a supply of agricultural products, comprising: legs (See Fig. 1, 4); a deck  supported on the legs, the deck including: a loading end (near 2); a terminal end opposite the loading end; and a grate (3) extending between the loading end and the terminal end and defining grate openings; wherein the grate supports agricultural products within the supply that are larger than the grate openings and agricultural products within the supply that are smaller than the grate openings pass through the grate through the grate openings. Phillips further discloses a tray assembly (2) mounted to the loading end of the deck. Likewise, Phillips discloses receiving bins/sacks below the deck. Zhang-he et al (herein “Zhang-he”) discloses “A separating device of castor combine harvester”. See Figs. 1-11 and respective portions of the specification. Zhang-he further discloses a sorting table, comprising:  legs (near 1); a deck supported on the legs, the deck including: a loading end (near 2); a terminal end opposite the loading end; and a grate (4) extending between the loading end and the terminal end and defining grate openings; a vibration generator (23) and a motor (22) mounted to the deck and configured to vibrate the deck; wherein the vibration generator vibrating the deck causes the supply of agricultural products to move across the deck over the grate. Phillips doesn’t disclose wherein the vibration generator is adjustable or a controller operatively connected to the vibration generator and configured to control the operation of the vibration generator. Burkhard discloses a sorting deck (5) comprising legs (12), vibration generator and motor (52) (See at least Fig. 1), and a controller (such as a variable frequency drive or programmable logic controller) operatively connected to control the operation of the vibration generator (See at least Sect. 0070). 
It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (controller for controlling vibration generator) with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. 

Claim(s) 1, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US-0376904) in view of Zhang-he (CN-104620780) and in further view of Knox et al (US-2021/0307562). 

Referring to claims 1, 19-20. Phillips discloses a “Machine For Assorting Fruit”. See Figs. 1-4 and respective portions of the specification. Phillips further discloses a table for sorting a supply of agricultural products, comprising: legs (See Fig. 1, 4); a deck  supported on the legs, the deck including: a loading end (near 2); a terminal end opposite the loading end; and a grate (3) extending between the loading end and the terminal end and defining grate openings; wherein the grate supports agricultural products within the supply that are larger than the grate openings and agricultural products within the supply that are smaller than the grate openings pass through the grate through the grate openings. Phillips further discloses a tray assembly (2) mounted to the loading end of the deck. Likewise, Phillips discloses receiving bins/sacks below the deck. Zhang-he et al (herein “Zhang-he”) discloses “A separating device of castor combine harvester”. See Figs. 1-11 and respective portions of the specification. Zhang-he further discloses a sorting table, comprising:  legs (near 1); a deck supported on the legs, the deck including: a loading end (near 2); a terminal end opposite the loading end; and a grate (4) extending between the loading end and the terminal end and defining grate openings; a vibration generator (23) and a motor (22) mounted to the deck and configured to vibrate the deck; wherein the vibration generator vibrating the deck causes the supply of agricultural products to move across the deck over the grate. Phillips doesn’t disclose wherein the grate is coated with a friction reducing coating or wherein the friction reducing coating comprises a ceramic. Knox discloses a “Portable Grilling System”. See Figs. 1-26 and respective portions of the specification. Knox further discloses a grate (102) coated with a ceramic to provide a smooth, non-stick surface so products can move along the grate easier. It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (allowing products to move across the grate more easily), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. 

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653